Citation Nr: 0820958	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-26 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1952 to March 1961. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2005 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In May 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the case file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for bilateral 
hearing loss and for tinnitus. 

Prior to November 1967, service department audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Since November 1, 1967, and 
currently, the standards were changed to the International 
Standards Organization (ISO) (American National Standards 
Institute (ANSI). 

When the veteran's audiometric findings in service are 
converted from ASA to ISO-ANSI standards, which are 
represented by the numbers in parentheses, the service 
medical records show that in November 1955 an audiogram 
revealed pure tone thresholds, in decibels, at 500, 1000, 
2000, and 4000, Hertz of 15 (30), 5 (15), 0 (10), and 10 (15) 
in the right ear and of 5 (20), 5 (15), 5 (15), and -5 (0), 
in the left ear.  



At the time of a separation physical examination in February 
1961, an audiogram revealed pure tone thresholds, in 
decibels, at 500, 1000, 2000, 3000, and 4000 Hertz of 10 
(25), 15 (25), 15 (25), 20 (30), and 25 (30) in the right ear 
and of 10 (25), 15 (25), 20 (30), 20 (30), and 25 (30) in the 
left ear.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

On VA examination in March 2005, the examiner expressed the 
opinion that the veteran's military service was less likely 
to have contributed to hearing loss and tinnitus than his 
civilian occupational experiences.  The examiner based her 
findings on the fact that upon service discharge the 
veteran's hearing was evaluated as normal, and tinnitus did 
not have onset in service and was noted a year and half prior 
to the examination. 

Similarly, on VA examination in December 2005, the examiner 
expressed the opinion that it was not likely that the 
veteran's hearing loss and tinnitus were the result of in-
service noise exposure.  The examiner noted that there was no 
scientific basis for delayed onset noise induced hearing 
loss, for instance, normal hearing upon discharge from 
service and hearing loss 20-30 years after discharge 
attributable to in-service noise exposure.

As it is not clear that the VA examiners considered the 
conversion of the in-service audiometric findings from ASA to 
ISO-ANSI standards, under the duty to assist, further 
evidentiary development is needed.  Accordingly, the case is 
REMANDED for the following actions:


1. Schedule the veteran for a VA 
audiological examination to determine 
whether it is at least as likely as not 
that the veteran's hearing loss and 
tinnitus are etiologically related to 
service.  

The claims folder must be made 
available for review by the examiner.

The examiner is asked to comment on the 
clinical significance of the 
audiometric findings recorded in 
service, which when converted from ASA 
standards to ISO-ANSI, represented by 
the figures in parentheses, show 
impaired hearing in the left ear on 
separation examination:

At the time of a separation 
physical examination in February 
1961, an audiogram showed pure 
tone thresholds, in decibels, at 
500, 1000, 2000, 3000, and 4000 
Hertz as 10 (25), 15 (25), 15 
(25), 20 (30), and 25 (30) in the 
right ear and 10 (25), 15 (25), 20 
(30), 20 (30), and 25 (30) in the 
left ear. 

In formulating the opinion, the term 
"at least as likely as not" does not 
mean "within the realm of possibility, 
rather it means that the weight of the 
medical evidence both for and against 
the conclusion is so evenly divided 
that it is as medically sound to find 
in favor of causation as it is to find 
against causation.

2. After the development has been 
completed, adjudicate the claims.  If 
any benefits sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

